Citation Nr: 0209296	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  The Board remanded this matter to the RO in April 2000 
for additional development.  The RO complied with the remand 
instructions and has returned the case to the Board for 
further appellate review.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.

2.  The symptomatology associated with the veteran's PTSD is 
not productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence needed to substantiate a 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In December 1998 and 
March 2001 rating decisions, the veteran was informed of the 
evidence needed to substantiate his claim and provided an 
opportunity to submit such evidence.  See 38 U.S.C. § 5103A.  
Moreover, in a Statement of the Case issued in July 1999 and 
a Supplemental Statement of the Case issued in March 2001, 
the RO notified the veteran of all regulations pertinent to 
an increased rating claim, informed him of the reasons for 
the assigned rating, and provided him additional 
opportunities to present evidence and argument in support of 
this claim.  The Board finds that the rating decisions, 
Statement of the Case, Supplemental Statement of the Case, 
and related letters provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute.  These documents clearly notified the veteran of the 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The VA 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining any outstanding medical evidence.  VA medical 
records are associated with the veteran's claims file and the 
VA afforded the veteran examinations to determine the degree 
of impairment due to his PTSD.  The veteran presented 
argument in support of his claim before the Board in November 
1999.  In addition, the Board remanded the veteran's claim 
for additional development that was accomplished by the RO.  
The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  In light of the foregoing, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002).  Separate diagnostic codes 
identify various disabilities.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The record shows that the RO granted service connection for 
PTSD in an April 1998 rating decision and assigned a 30 
percent rating.  In August 1998, the veteran requested an 
increase of his assigned disability rating.  The RO denied an 
increased evaluation in the December 1998 rating decision, 
and the present appeal ensued.  During the course of this 
appeal, the RO increased the assigned evaluation to 50 
percent.

The evidence to be considered in relation to the present 
appeal include VA clinical records through September 2001, VA 
compensation examinations performed in July and August 2000, 
and the testimony presented by the veteran at his personal 
hearing.

VA treatment records show that the veteran was seen for 
complaints of anxiety and depression from February to 
September 1998.  At a psychiatric follow-up in June 1998, the 
veteran presented as positive due to improvement following a 
stroke.  He reported that he did not sleep well and that he 
felt anxious even with medication.  At an individual 
consultation that same month, the veteran presented as alert 
and oriented.  He denied hallucinations or suicidal or 
homicidal ideations.  His principal complaints were poor rest 
after sleeping 8 hours per night and difficulty relaxing 
during the day.  He lived with his wife of 45 years and had 
two adult children.  Prior to his retirement, he ran a heavy 
equipment company for 20 years.  The examiner noted that the 
veteran's sleep was disturbed by abdominal discomfort.  The 
veteran was prescribed medication and given relaxation tapes.

In July 1998, the veteran was described as pleasant, 
rational, intelligent, and fairly talkative.  He reported 
periods of depression, but no suicidal ideations, and his 
medication was changed to Prozac.  In August 1998, the 
veteran reported features of PTSD but did not meet the 
criteria.  He stated that he did not want to report anything 
associated with Korea.  He complained of bouts of tearfulness 
that occurred twice per week with no precipitating event.  
Mental status examination was unremarkable.

The veteran appeared at a video teleconference hearing before 
the Board in November 1999.  He testified that he had 
significant problems with his memory.  He admitted that he 
had a stroke five years ago, but believed that some of his 
memory problems began prior to the stroke.  He stated that he 
stayed at home and engaged in no activities.  He had nightly 
dreams of being attacked by Chinese troops.  He slept at 
least 6 hours per night but it was fitful.  He had no 
problems with interpersonal relationships, but did not like 
being near too many people.  His adult children and relatives 
visited him.  He had been married for 45 years and got along 
well with his wife and children.  He reported that all of his 
treatment was at the VA and that he used prescription 
medication.  He had no treatment for his PTSD prior to 1993. 

VA psychiatry clinic records from May through October 1999 
show additional treatment for PTSD.  In May 1999, the veteran 
reported increased depression in the evenings, frequent 
crying, and feeling tired all of the time.  Mental status 
examinations performed in May and July 1999 described the 
veteran as alert and oriented, with normal speech, a full 
affect, and a neutral mood.  Thought content was logical and 
goal directed, and insight and judgment were intact.  There 
was no evidence of lethality or psychosis.  

An individual treatment record from July 1999 reflected that 
the veteran presented in distress and recalled incidents from 
Korea.  He was tearful with shaky speech.  A brief PTSD 
screen indicated reexperiencing via intrusive thoughts, 
nightmares, flashbacks several times per week, and 
physiological reactivity to cues.  The veteran avoided 
friends and activities, and was hypervigilant in public 
places.  In September 1999, the veteran requested stronger 
medication due to anxiety and flashbacks.  The mental status 
examination noted a sad affect and depressed mood.  In 
October 1999, the veteran's antidepressant medication was 
again adjusted.  At a VA admission in March 2000 due to a 
cervical spine fracture, the veteran reported that he no 
longer used his antidepressant medication and that he no 
longer had problems with flashbacks or nightmares.

At a VA compensation examination in July 2000, the veteran 
reported significant anxiety, frequent nightmares, and panic 
attacks.  He avoided guns and war movies.  He experienced 
startle response, hypervigilance, social withdrawal, 
difficulty sleeping, decreased concentration, and fatigue.  
The veteran reported that he was unable to work for the past 
10 years due to his PTSD symptoms.  Objectively, the veteran 
appeared well groomed and casually dressed.  He was 
cooperative and eye contact was fair.  Motor activity, 
speech, and thought processes were slow.  Affect was 
constricted and mood was depressed and anxious.  The veteran 
denied hallucinations, delusions, paranoia, and suicidal and 
homicidal ideations.  He was cognitively slow and had 
difficulty with his memory.  Insight and judgment were fair.

The examiner diagnosed the veteran with PTSD and dementia, 
vascular type, mild.  The veteran was assigned a current 
global assessment of functioning (GAF) score of 45, with 50 
as the highest for the past year.  During the examination, a 
medical history of stroke with left-sided weakness and memory 
impairment was noted.  The examiner commented that vascular 
dementia is normally an aging process that is not service 
connected.  He could not offer an opinion as to whether the 
veteran's PTSD led to his stroke.  He did state that the 
veteran had significant panic attacks associated with his 
PTSD.  A VA medical examination the following month found 
that the veteran's stroke was due to his long-standing 
hyperlipidemia and hypertension.  It was observed that the 
veteran had left-sided weakness from the stroke, and that he 
wore a foot brace and used a cane.  

The veteran's PTSD has been assigned a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent evaluation is warranted when 
symptomatology causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Based upon the above record, the Board finds that the 
evidence does not support an evaluation in excess of 50 
percent for the veteran's PTSD.  According to the VA 
outpatient treatment entries and the VA examination, the 
veteran's most significant recurrent symptoms are reported as 
depression, anxiety and panic attacks, and sleep disturbance 
and nightmares.  The evidence further shows that the veteran 
worked for many years until his retirement, that he has been 
married for a very lengthy time, and that he has a good 
relationship with his wife and children.  In addition, all 
mental status examinations have been essentially normal other 
than disturbances of mood and affect.  As such, the veteran 
does not exhibit the symptoms necessary for a 70 percent 
evaluation.  There is no evidence of symptomatology such as 
suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene. 

On the contrary, the veteran's disability picture more 
closely approximates a 50 rating because his symptomatology 
includes a flattened affect, panic attacks more than once a 
week, memory impairment, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  The Board acknowledges that the 
recent VA examination diagnosed the veteran with dementia; 
therefore, his memory loss may not be related to PTSD.  
Regardless, the Board finds that the veteran exhibits the 
overall level of impairment necessary for a 50 percent 
evaluation.

In making its determination that the veteran is not entitled 
to the next higher rating, the Board acknowledges the GAF 
score assigned by the VA examiner.  This examiner apparently 
accepted the veteran's history of being unable to work due to 
his PTSD.  However, this finding is not supported by the 
history or findings contained in the ongoing VA treatment 
reports.  The VA treatment reports show that the veteran's 
level of occupational and social functioning has been 
significantly impaired by the residuals of stroke and other 
chronic physical disabilities.  The veteran himself reported 
a long work history until his stroke, and also testified that 
he never received treatment for PTSD until his stroke 
occurred.  

The Board emphasizes that the rating schedule provides for 
compensation based upon the functional impairment caused only 
by a service-connected disability.  In the present case, the 
medical evidence of record does not establish that the 
veteran is unable to work due to his PTSD.  Accordingly, the 
preponderance of the evidence is against the assignment of 
the next higher evaluation and the benefit sought on appeal 
is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

